09-3283-ag
         Fnu v. Holder
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A099 928 356
                                                                               A099 928 357
                                                                               A099 928 358
                                                                               A076 143 102
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 16 th day of June, two thousand ten.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                JOSÉ A. CABRANES,
 9                DEBRA ANN LIVINGSTON,
10                        Circuit Judges.
11       _______________________________________
12
13       LINDA FNU, SUKIMIN THEN, MICHAEL
14       ALVIN, MICHAEL KEVIN,
15                Petitioners,
16
17                       v.                                     09-3283-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONERS:              Aaron Shapiro, The Shapiro Law Firm,
25                                     New York, New York.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
1                            General, Civil Division; Thomas B.
2                            Fatouros, Senior Litigation Counsel;
3                            Karen Y. Stewart, Attorney, Office
4                            of Immigration Litigation, United
5                            States Department of Justice,
6                            Washington, D.C.
7
8        UPON DUE CONSIDERATION of this petition for review of a

9    Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED, that the petition for review

11   is DENIED.

12       The Petitioners, Linda Fnu, Sukimin Then, Michael

13   Alvin, and Michael Kevin, natives and citizens of Indonesia,

14   seek review of a July 13, 2009, order of the BIA affirming

15   the December 3, 2007, decision of Immigration Judge (“IJ”)

16   Javier Balasquide denying their applications for asylum,

17   withholding of removal, and relief under the Convention

18   Against Torture (“CAT”).   In re Fnu, Nos. A099 928

19   356/357/358, A076 143 102 (B.I.A. July 13, 2009), aff’g Nos.

20   A099 928 356/357/358, A076 143 102 (Immig. Ct. N.Y. City

21   Dec. 3, 2007).   We assume the parties’ familiarity with the

22   underlying facts and procedural history in this case.

23       Under the circumstances of this case, we review the

24   IJ’s decision as supplemented by the BIA’s decision.    See

25   Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

26   The applicable standards of review are well-established.

                                   2
1    See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

2    F.3d 510, 513 (2d Cir. 2009).

3    I.   Asylum

4         Although the petitioners correctly assert that non-life

5    threatening violence and physical abuse may rise to the

6    level of persecution, we find no error in the IJ’s

7    conclusion that the petitioners failed to establish such

8    persecution in their case.     See Beskovic v. Gonzales, 467

9    F.3d 223 (2d Cir. 2006).     As the IJ found: (1) Fnu failed to

10   provide any evidence that the injuries she suffered in the

11   1998 riots were permanent or serious or that she received

12   any medical treatment; and (2) Then testified that he was

13   never physically harmed.     The IJ further found that the

14   harassment Then endured at the hands of native Indonesians

15   did not rise to the level of persecution.     We are

16   unpersuaded by the petitioners’ argument that the IJ failed

17   to consider the incidents they described cumulatively.       Cf.

18   Manzur v. U.S. Dep't of Homeland Sec., 494 F.3d 281, 290 (2d

19   Cir. 2007); Poradisova v. Gonzales, 420 F.3d 70, 79-80 (2d

20   Cir. 2005).    Thus, substantial evidence supports the IJ’s

21   determination that the petitioners failed to establish past

22   persecution.    See   Ivanishvili v. U.S. Dep’t of Justice, 433



                                     3
1    F.3d 332, 341 (2d Cir. 2006).

2         In the absence of past persecution, an alien can

3    demonstrate eligibility for relief if he can show that he

4    has a well-founded fear of future persecution on account of

5    a protected ground.    8 C.F.R. § 1208.13(b)(2)(i);

6    Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

7    Here, however, substantial evidence supports the agency’s

8    conclusion that the petitioners failed to demonstrate a

9    well-founded fear of future persecution on account of their

10   Chinese ethnicity and Christian beliefs.    In support of that

11   conclusion, the IJ noted that: (1) despite being harmed in

12   the 1998 riots, the petitioners did not depart Indonesia

13   permanently until 2006; (2) between 1998 and 2006, Fnu

14   reported only one other minor incident of harm and Then was

15   never physically harmed; (3) Fnu traveled to the United

16   States in 2002 for approximately 30 days and then

17   voluntarily returned to Indonesia; and (4) the petitioners

18   provided no evidence that their children were ever harmed in

19   Indonesia. 1   The petitioners do not address, much less

            1
             In our recent decision in Kone v. Holder, we found
       that return trips to the applicant’s home country could
       not alone rebut the presumption of future persecution or
       support an adverse credibility determination. 596 F.3d
       141, 150 (2d Cir. 2010). Here, however, the IJ
       considered Fnu’s return trip to Indonesia among numerous

                                     4
1    challenge these findings.   Instead, they merely reiterate

2    the incidents of harm they referred to in arguing that they

3    suffered past persecution, asserting that these same

4    incidents show that they have a well-founded fear.       In light

5    of the IJ’s findings as to past persecution, the agency

6    reasonably concluded that the petitioners failed to

7    establish a well-founded fear of future persecution.       The

8    petitioners have waived any separate argument that there is

9    a pattern and practice of persecution.     8 C.F.R.

10   § 1208.13(b)(2)(iii)(A),(B).   In any event, the BIA

11   reasonably found that the record did not show such a pattern

12   or practice.   See Santoso v. Holder, 580 F.3d 110, 112 (2d

13   Cir. 2009) (per curiam).

14   II.   Withholding of Removal and CAT Relief

15         As the government argues, the petitioners failed to

16   challenge before the BIA the IJ’s denial of withholding of

17   removal and CAT relief, and do not raise any such arguments

18   in their brief before this Court.     Accordingly, any

19   challenge to the agency’s denial of withholding of removal

20   and CAT relief is deemed abandoned.     See Gui Yin Liu v. INS,



       other findings, including a detailed analysis of country
       conditions. Moreover, because none of the petitioners
       suffered past persecution, they were not entitled to a
       presumption of future persecution.
                                  5
1    508 F.3d 716, 723 n.6 (2d Cir. 2007).

2        For the foregoing reasons, the petition for review is

3    DENIED.   As we have completed our review, any stay of

4    removal that the Court previously granted in this petition

5    is VACATED, and any pending motion for a stay of removal in

6    this petition is DISMISSED as moot.     Any pending request for

7    oral argument in this petition is DENIED in accordance with

8    Federal Rule of Appellate Procedure 34(a)(2), and Second

9    Circuit Local Rule 34.1(b).

10                                 FOR THE COURT:
11                                 Catherine O’Hagan Wolfe, Clerk
12




                                    6